El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
*915El apelante Vidal Aponte solicitó indemnización de la Co-misión de Indemnizaciones a Obreros por haber snfrido nna lesión en el dorso de la mano izquierda con un machete mien-tras se ocnpaba en su trabajo de desyerbar en una finca de su patrono, alegando que había quedado parcial y permanen-temente incapacitado del brazo izquierdo para su trabajo, pero se le negó la indemnización que solicitó por no haber presentado prueba médica alguna que determinase tal inca-pacidad, y habiendo acudido a la Corte de Distrito de Ponce en demanda en apelación contra esa resolución solicitando se le concedieran $2,000 también le fué negada después de celebrado el juicio por dos motivos: porque no había pro-bado que su patrono estuviera acogido a la ley de indemni-zaciones a obreros y porque el demandante tiene sus fuerzas completas, no está inhabilitado y sólo tiene una incapacidad relativa en su mano izquierda para extender su muñeca en un 10 por ciento y el pulgar de dicha mano en un 40 por ciento pero que la flexión de la misma es normal.
En la apelación que interpuso el obrero contra esa sentencia alega que el primer fundamento de ella es erróneo porque habiendo aceptado la Comisión de Indemnizaciones a Obreros en su contestación la alegación del demandante de que su patrono estaba acogido a los beneficios de dicha ley no tenía que probar tal hecho. Ese error existe y lo reconoce la apelada porque ella aceptó como cierta la mencionada alegación.
Con esa aceptación y otras más la cuestión litigiosa entre las partes quedó limitada a si como consecuencia de la herida sufrida por el demandante en su mano izquierda ha quedado incapacitado de ella parcial y permanentemente. Sobre este extremo la evidencia fué contradictoria pues mientras dos médicos presentados por el demandante declararon en el juicio que él está inútil parcial y permanentemente de su mano izquierda porque si bien puede cerrar el puño perfectamente porque sus tendones flexores están normales, *916los extensores del pulgar y del segando dedo medio están cortados por lo qae no paede hacer tanta fnerza como antes, diciendo ano de ellos qae el tendón flexor del pnlgar no fanciona y qae no paede levantarlo porqae el tendón flexor está cortado. Un testigo declaró qae el demandante trabajaba actaalmente en desyerbar con el machete pero qae no gana tanto como los demás trabajadores porqae no paede hacer tanto trabajo como los otros. Por sa parte ano de los dos médicos presentados por la demandada declaró qae el demandante paede cerrar el paño porqae sas flexores es-tán completos y únicamente pretende presentar ana falta no completa sino parcial de flexión del dedo grande; qae agarra con la mano y qae no ha qaedado inhábil para el trabajo porqae tiene fanción en la mañeca, en la mano, paede cerrar el paño y paede atilizar caalqaier implemento del trabajo, padiendo afirmar qae paede hacerlo y qae si el demandante habiera tenido cortado algún tendón se lo hn-biera manifestado a la Comisión de Indemnizaciones a Obre-ros caando lo caro. El otro médico de la defensa manifestó qae el demandante tiene ana incapacidad permanente para extender la mañeca en an 10 por ciento y en el pnlgar ana incapacidad de an 40 por ciento y qae no sabe si la incapa-cidad del pnlgar es debida a la herida de la mañeca o a otra qae tiene en el mismo pnlgar, qae el tendón ha podido ser cortado por ana a otra herida y qae la flexión de la mano y de la mañeca las considera completas, qae paede cerrar el paño y paede flexionar sa mañeca normalmente. Dn-rante el jaicio el jaez de la corte manifestó qae ha obser-vado qae el demandante tiene el movimiento de la mañeca, de flexión y de extensión como el qae él hace y le hizo mover la mano y los dedos ano a ano, diciéndole qae movía el dedo medio perfectamente y qae cerraba todos sas cnatro dedos al palmar y el pnlgar encima de ellos. Y en otra oca-sión dispaso el jaez qae se hiciera constar qae el deman-dante tiene dos cicatrices, ana sobre la mañeca y otra so-bre el dorso del pnlgar.
*917Bn vista de esa prueba contradictoria, y de la propia observación del juez de la corte sentenciadora no podemos decidir que cometiera nn error manifiesto al estimar que el demandante tiene sus fuerzas completas, no está inhábil y sólo tiene nna incapacidad relativa en sn mano izquierda para extender la muñeca y en el dedo pulgar y que su fle-xión es normal.

La sentencia apelada debe ser confirmada.